           Case 5:20-cv-00462-MTT Document 1 Filed 12/08/20 Page 1 of 12




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

WILLIAM HINSON,                           )
                                          )
         Plaintiff,                       )
                                          )
v.                                        )
                                          ) Case No.:
EQUIFAX INFORMATION                       )
SERVICES, LLC, TRANS UNION,               )
LLC, EXPERIAN INFORMATION                 )
SOLUTIONS, INC.,                          )
AND KIA MOTORS FINANCE                    )
                                          )
         Defendants.                      )

                              Complaint for Damages

         Plaintiff William Hinson (“Plaintiff”) was the victim of identity theft.

Someone, using his information, opened an account to purchase a KIA automobile

in California. Once he discovered this, Plaintiff set about getting this tradeline

removed from his credit report and reporting the obvious fraud. Sadly, even with

counsel, he was unable to get any satisfaction.

         Left with no other recourse, he now files his Complaint for Damages against

the Defendants Equifax Information Services, LLC, Trans Union Corporation,

Experian Information Solutions, Inc. and Kia Motors Finance under the Fair Credit

Reporting Act, 15 U.S.C. § 1681, et seq. ("FCRA"), to obtain statutory, actual, and

punitive damages, costs and attorney’s fees for Defendants’ violation of the FCRA.


Page 1 of 12
02943-Hinson
           Case 5:20-cv-00462-MTT Document 1 Filed 12/08/20 Page 2 of 12




                                     Jurisdiction

         1.    Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to

28 U.S.C. § 1367 for pendent state law claims.

         2.    This Court has subject matter jurisdiction of claims arising under the

FCRA which invokes federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1681p.

         3.    This Court also has supplemental jurisdiction with regard to Plaintiff’s

pendent state law claims and under the doctrine of supplemental jurisdiction as set

forth in 28 U.S.C. § 1367.

         4.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and

(2).

         5.    Venue is proper in this Court because the acts and transactions occurred

in this District, Plaintiff resides in this District, and Defendants all regularly do

business with individuals and entities residing in this District.

                                        Parties

         6.    Plaintiff is a natural person residing in Cochran, Georgia, which is

located in Bleckley County, and is a “consumer” as that term is defined by 15 U.S.C.

§ 1681a(c).




Page 2 of 12
02943-Hinson
           Case 5:20-cv-00462-MTT Document 1 Filed 12/08/20 Page 3 of 12




         7.    Defendant Equifax Information Services LLC (“Equifax”) is a credit

bureau doing business in Georgia and is a “consumer reporting agency” as that term

is defined by 15 U.S.C. § 1681a(f).

         8.    Summons and Complaint may be served on Equifax by service on its

registered agent for service of process in Georgia, Lisa Stockard at 1550 Peachtree

Street NW, Atlanta, GA 30309, or wherever they may be found.

         9.    Defendant Trans Union LLC (“Trans Union”) is a credit bureau doing

business in Georgia and is a “consumer reporting agency” as that term is defined by

15 U.S.C. § 1681a(f).

         10.   Summons and Complaint may be served on Trans Union by service on

its registered agent for service of process in Georgia, Prentice-Hall Corporation Syst

40 Technology Parkway South No. 300, Norcross, GA, 30092, USA, or wherever

they may be found.

         11.   Defendant Experian Information Solutions, Inc. (“Experian”) is a credit

bureau doing business in Georgia and is a “consumer reporting agency” as that term

is defined by 15 U.S.C. § 1681a(f).

         12.   Summons and Complaint may be served on Equifax by service on its

registered agent for service of process in Georgia, CT Corporation System 289 S

Culver St, Lawrenceville, GA, 30046-4805, USA, or wherever they may be found.




Page 3 of 12
02943-Hinson
           Case 5:20-cv-00462-MTT Document 1 Filed 12/08/20 Page 4 of 12




         13.   Defendant KIA Motors Finance (“KIA”) is a national financial

institution operating under Hyundai Capital America (Inc.) and actively doing

business in Georgia and is a “furnisher” as that term is defined by 15 U.S.C. § 1681s-

2.

         14.   Summons and Complaint may be served on KIA by service on its

National Registered Agents, Inc. 289 S Culver St, Lawrenceville, GA, 30046-4805,

USA, or wherever they may be found.

                                          Facts

         15.   Plaintiff is a resident of Bleckley County, Georgia and has never been

to California.

         16.   Plaintiff has never been to the State of California.

         17.   Plaintiff has never purchased a KIA automobile or entered into a loan

agreement with KIA or any related entity.

         18.   In the Fall of 2019, Plaintiff discovered there were two entries on his

credit reports which were inaccurate: an account with KIA and an account with

Comenity Bank for a Victoria’s Secret card.

         19.   Plaintiff discovered this entry on his credit report when he was speaking

to a local lender regarding his finances and a potential mortgage.

         20.   Plaintiff contacted both KIA and Comenity Bank to dispute the

accounts as he had not opened either.


Page 4 of 12
02943-Hinson
           Case 5:20-cv-00462-MTT Document 1 Filed 12/08/20 Page 5 of 12




         21.   Plaintiff learned from KIA the account KIA alleged he owed was the

result of an automobile purchase in California.

         22.   Plaintiff informed KIA he had not made any such purchase.

         23.   Plaintiff also spoke with an investigator with the Bleckley County

Sheriff’s Department regarding this incident.

         24.   Plaintiff spoke with several representatives of KIA regarding this

disputed account to no avail.

         25.   KIA was specifically reporting Plaintiff owed a past due balance of

$31,594.00 for a charged off account.

         26.   KIA reported Plaintiff had a past due balance on his loan with the other

Defendants.

         27.   The information KIA reported to the other Defendants was false,

misleading, deceptive, and otherwise inaccurate.

         28.   The information reported by KIA was demonstrably false because

Plaintiff’s credit file and consumer report would show the KIA tradeline was

suspicious as it was opened in California and there were no payments made on the

account.

         29.   Because of KIA’s reporting of false, misleading, deceptive, and

otherwise inaccurate information, Plaintiff sent a dispute to Equifax, Trans Union,

Experian, and KIA on April 7, 2020.


Page 5 of 12
02943-Hinson
           Case 5:20-cv-00462-MTT Document 1 Filed 12/08/20 Page 6 of 12




         30.   Plaintiff’s dispute was received by each of the Defendants.

         31.   With Plaintiff’s dispute, he explained the issue and what that he had

never lived in California or made any such purchase.

         32.   Defendants Equifax, Trans Union, and Experian notified KIA of

Plaintiff’s dispute.

         33.   Alternatively, Defendants Equifax, Trans Union, and Experian did not

notify KIA of Plaintiff’s dispute.

         34.   Plaintiff received investigation results from Defendants Equifax, Trans

Union, and Experian, which did not change any of the reporting other than to show

Plaintiff disputed the accounts associated with the account.

         35.   Plaintiff also sent a dispute regarding the Comenity Bank account

which was not his – this account was removed after a second dispute was sent by

Plaintiff’s counsel.

         36.   Defendants Equifax, Trans Union, and Experian continued to list the

KIA account as an adverse account or otherwise indicate the account was delinquent

despite Plaintiff’s proof otherwise.

         37.   KIA did not provide a meaningful response to Plaintiff’s dispute letter.

         38.   Through counsel, Plaintiff submitted a second dispute which was

received by all Defendants and which asserted Plaintiff was not responsible for the

KIA account because it was opened by someone else in another state.


Page 6 of 12
02943-Hinson
           Case 5:20-cv-00462-MTT Document 1 Filed 12/08/20 Page 7 of 12




         39.   Thankfully, Comenity Bank reviewed the dispute letter sent by counsel

and removed the account from his credit reports.

         40.   KIA’s credit reporting is misleading, false, and deceptive because

Plaintiff did not open the alleged account and is not obligated to pay toward such an

account.

         41.   Defendants Equifax, Trans Union, and Experian did not conduct a

proper or adequate reinvestigation, but simply parroted information furnished to

them by KIA. Instead of conducting an adequate investigation, they simply noted

the account was disputed and left it on his report after the dispute from counsel.

         42.   All Defendants have caused Plaintiff’s credit file and consumer reports

to be marred by false and misleading information rendering those reports inaccurate

through their willful and/or negligent acts and omissions.

         43.   As a result of the inaccurate reporting by Defendants regarding this

debt, Plaintiff has been unable to obtain credit, his credit score has plummeted, and

has otherwise suffered economic harm. Specifically, Plaintiffs has been informed by

a local lender he cannot apply for a mortgage and has been unable to utilize his credit

to purchase other consumer goods such as a motor vehicle. This has caused Plaintiff

and his family stress, anxiety, and caused Plaintiff harm. Plaintiff has also been

concerned about the potential negative impact of his credit with respect to his

employment.


Page 7 of 12
02943-Hinson
           Case 5:20-cv-00462-MTT Document 1 Filed 12/08/20 Page 8 of 12




         44.   Through these actions, KIA has shown a conscious disregard for

Plaintiff and engaged in unreasonable bill collection procedures by attempting to

force Plaintiff to pay for a debt he does not owe.

                                   Causes of Action

               Count I – Violations of the Fair Credit Reporting Act
                            15 U.S.C. §§ 1681e(b) and 1681i
                  (EQUIFAX, TRANS UNION, and EXPERIAN)
         45.   Plaintiff provided two disputes to Defendants Equifax, Trans Union,

and Experian providing them with sufficient information to remove the KIA entry

from Plaintiff’s reports.

         46.   Indeed, the same information was provided regarding the Comenity

Bank account and it was removed from Plaintiff’s reports.

         47.   Defendants Equifax, Trans Union, and Experian’s “doubling down” on

including the KIA account is evidence of these Defendants preparing consumer

reports about Plaintiff containing inaccurate information regarding the KIA account.

         48.   Defendants Equifax, Trans Union, and Experian all maintained

sufficient information, some of which was supplied by Plaintiff and/or his counsel,

to conclude the KIA account should not have been reported on Plaintiff’s credit

report.




Page 8 of 12
02943-Hinson
           Case 5:20-cv-00462-MTT Document 1 Filed 12/08/20 Page 9 of 12




         49.   Defendants Equifax, Trans Union, and Experian all have failed to

follow reasonable procedures to assure the maximum possible accuracy of Plaintiff’s

credit file and Plaintiff’s consumer reports by the actions alleged herein.

         50.   Defendants Equifax, Trans Union, and Experian all have failed to

conduct reasonable investigations into plaintiff’s disputes regarding the alleged KIA

account and tradeline and failed to comply in processing Plaintiff’s disputes.

         51.   Defendants Equifax, Trans Union, and Experian willfully and/or

negligently violated 15 U.S.C. § 1681e(b) and 15 U.S.C. § 1681c by failing to follow

reasonable procedures to assure the maximum possible accuracy of Plaintiff’s

consumer reports.

         52.   Defendants Equifax, Trans Union, and Experian willfully and/or

negligently violated 15 U.S.C. § 1681i in multiple ways including without limitation

by failing to conduct a reasonable reinvestigation of Plaintiff’s dispute(s) and by

failing thereafter to appropriately delete information in Plaintiff’s file.

         53.   As a result of Defendants Equifax, Trans Union, and Experian’s

violations of 15 U.S.C. §§ 1681e(b), 1681c and 1681i, Plaintiff has suffered actual

damages, including without limitation credit denials, out-of-pocket expenses,

detriment to his credit rating, and emotional distress. Plaintiff is therefore entitled to

recover actual damages pursuant to 15 U.S.C. §§ 1681n and 1681o along with his

costs and attorneys’ fees.


Page 9 of 12
02943-Hinson
           Case 5:20-cv-00462-MTT Document 1 Filed 12/08/20 Page 10 of 12




          54.   Defendants Equifax, Trans Union, and Experian’s actions and

omissions were willful, rendering them liable for punitive damages and/or statutory

damages pursuant to 15 U.S.C. § 1681n.

                Count II – Violations of the Fair Credit Reporting Act
                                15 U.S.C. §§ 1681s-2(b)
                                          (KIA)
          55.   KIA willfully and/or negligently violated 15 U.S.C. § 1681s-2(b) by

failing to conduct reasonable investigations upon receiving notice of Plaintiff’s

disputes from one or more consumer reporting agencies, and/or by failing to

appropriately report the results of their investigations, and/or by failing to

appropriately modify, delete, and/or block the information.

          56.   As a result of KIA’s violations of 15 U.S.C. § 1681s-2(b), Plaintiff has

suffered actual damages not limited to credit denials, out-of-pocket expenses,

detriment to his credit rating and emotional distress. Plaintiff is there entitled to

recover actual damages under 15 U.S.C. §§ 1681n and 1681o.

          57.   PHEAA’s actions and missions were willful, rendering it liable for

punitive damages and/or statutory damages pursuant to 15 U.S.C. § 1681n.

          58.   Plaintiff is entitled to recover costs and attorneys’ fees from PHEAA

pursuant to 15 U.S.C. §§ 1681n and 1681o.




Page 10 of 12
02943-Hinson
           Case 5:20-cv-00462-MTT Document 1 Filed 12/08/20 Page 11 of 12




                        Count III – Common Law Tort Claim
                                         (KIA)
          59.   Plaintiff has a common law right to be free from “unreasonable bill-

collection procedures, e.g., making false statements, threats, and harassing telephone

calls.” Dolanson Co. v. Citizens & S. Nat'l Bank, 242 Ga. 681, 685 (1978) citing

Blazer Financial Services of Ga. v. Stewart, 141 Ga. App. 156 ( (1977).

          60.   Defendant KIA has breached this common law right by engaging in

unreasonable bill collection procedures including the reporting of a demonstrably

false tradeline on Plaintiff’s credit.

          61.   Plaintiff has suffered damages as a result of Defendants’ unreasonable

bill-collection procedures and is entitled to an award of damages in an amount to be

determined by a jury.




                       [CONTINUED ON FOLLOWING PAGE]




Page 11 of 12
02943-Hinson
           Case 5:20-cv-00462-MTT Document 1 Filed 12/08/20 Page 12 of 12




                                   Demand for a Jury Trial

          62.      Trial by jury is hereby demanded.

          WHEREFORE, Plaintiff prays for the following:

          a) Actual, exemplary and statutory damages in an amount in excess of

                $150,000.00;

          b) The award of costs and reasonable attorneys’ fees in an amount to be

                proven at trial but in excess of $50,000.00;

          c) Such other and further relief as the Court may deem just, necessary or

                appropriate.

                Submitted December 8, 2020.

                                                    DANIELS LAW LLC

                                                    /s/Ronald Edward Daniels
                                                    RONALD EDWARD DANIELS
                                                    Georgia Bar No.: 540854
                                                    Counsel for Plaintiff
P.O. BOX 4939
Eastman, GA 31023
478.227.7331 (t)
478.352.0173 (f)
ron@dlawllc.com
rondanielslaw.com




Page 12 of 12
02943-Hinson
